UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6345



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


HOWARD HARDY,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:95-cr-00156-LMB; 1:07-cv-00157-LMB)


Submitted:   April 19, 2007                 Decided:   April 25, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Hardy, Appellant Pro Se. Irvin McCreary Allen, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Howard Hardy seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.               The order is

not   appealable    unless     a   circuit    justice   or    judge    issues    a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).       A   prisoner   satisfies      this   standard    by

demonstrating      that    reasonable     jurists   would      find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Hardy has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.

      Additionally,       we   construe   Hardy’s   notice     of     appeal   and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.        See United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).        In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on


                                     - 2 -
collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000).     Hardy’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            Accordingly, we deny Hardy leave to file a successive

§ 2255 motion, deny a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -